8 F.3d 822
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.COMPLAINT OF THE UNITED STATES OF AMERICA,AS OWNER OF ONE OFTHE FIVE LCM'S FOR EXONERATION OR FOR LIMITATIONOF LIABILITY, Plaintiff-Appellee,v.Joseph R. WOOD, Claimant-Appellant,COMPLAINT OF THE UNITED STATES OF AMERICA,AS OWNER OF ONE OFTHE FIVE LCM'S FOR EXONERATION OR FOR LIMITATIONOF LIABILITY, Claimants- Appellees.v.Joseph R. WOOD;  Patricia R. Woods;  Floyd E. Woods,Claimants-Appellees.
Nos. 91-2376, 91-2381.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 12, 1993.Decided:  November 4, 1993.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.
Joseph R. Wood, Appellant Pro Se.
Thomas L. Jones, Peter Glenn Myer, United States Department of Justice, for Appellee.
E.D.Va.
AFFIRMED IN NO.91-2376 AND DISMISSED IN NO.91-2381.
Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Joseph R. Wood appeals in No. 91-2376 from the district court's order entering judgment for the government in its declaratory judgment action against Wood's wrongful death claims concerning his wife.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny the motion for a transcript and affirm on the reasoning of the district court.*  United States v. Wood, No. CA-90-1485-N (E.D. Va.  Oct. 23, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
No. 91-2376-AFFIRMED  No. 91-2381-DISMISSED



*
 In No. 91-2381, the government appealed the district court's award of sanctions against the United States.  The government then filed a motion to voluntarily dismiss the appeal.  We grant the motion